Citation Nr: 1631850	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  07-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include exostosis, pes planus, degenerative joint disease, and plantar fasciitis.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a stomach ulcer.

5.  Entitlement to service connection for acid reflux.  

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2007 rating decision reopened the claim for service connection for exostosis of the feet, then confirmed and continued a previous denial.  The July 2009 rating decision denied service connection for the remaining disabilities.

The record reflects that the Veteran has been diagnosed with various psychiatric conditions, including depression and rule-out PTSD.  As such, the Board has restyled the Veteran's claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In June 2010, a Board hearing was held at the RO before the undersigned on the issue of whether new and material evidence had been received to reopen the claim for service connection for exostosis of the feet, to include consideration of service connection, and the transcript is of record.  In August 2010, the Veteran notified the Board that he did not want a Board hearing on the remaining seven issues on appeal.

In a September 2010 decision, the Board reopened the claim for service connection for a bilateral foot condition and remanded the claim for further development.  

The issues of service connection for a bilateral foot condition, acquired psychiatric disorder, stomach ulcer, acid reflux, and a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hemorrhoids, which is not etiologically related to service.

2.  The Veteran does not currently have sensorineural hearing loss in the right ear or in the left ear to an extent recognized as a disability for VA purposes.

3.  Tinnitus did not first manifest during active service and has not been continuous since service separation, and any current tinnitus did not manifest to a degree of 10 percent within one year of service separation and is not etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in December 2008, prior to the initial adjudication of the claims for hemorrhoids, bilateral hearing loss, and tinnitus.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims for hemorrhoids, bilateral hearing loss, and tinnitus.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims for hemorrhoids, bilateral hearing loss, and tinnitus.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to these claims, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the claims for hemorrhoids, bilateral hearing loss, and tinnitus, and the duty to assist requirements have been satisfied for these claims.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in July 2009 to obtain medical evidence regarding the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a licensed audiologist, based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  Opinion is provided as to whether the Veteran has the claimed disabilities and, if so, whether the disabilities are related to the Veteran's service.  

No examination was provided for the Veteran's claim for service connection for hemorrhoids.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  There must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, there is no evidence establishing in-service complaints of hemorrhoids, nor does the Veteran claim such.  He contends that his hemorrhoids are linked to service, but has not identified any event, disease, injury, or evidence of symptoms occurring in service that somehow relate to his current disability.  Without any evidence of an in-service event or injury, 
38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination.

The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims for hemorrhoids, bilateral hearing loss, and tinnitus.

II.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), and are subject to this presumption.

For those listed chronic conditions, a showing of continuity of symptoms after service affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Service Connection Claims

The Veteran contends generally that his claims for hemorrhoids, bilateral hearing loss, and tinnitus should be service-connected.  See September 2008 and November 2008 statements.

Hemorrhoids

The evidence of record indicates that the Veteran has been diagnosed with hemorrhoids.  See July 2006 VA treatment records.  Thus, the current disability requirement for service connection for hemorrhoids is satisfied.  

However, the evidence does not show that the current hemorrhoids diagnosis is related an injury, event, or illness in active service.  In an October 1985 service enlistment examination, the Veteran was noted to have a clinically normal anus and rectum, and he denied having piles or rectal disease.  STRs are silent for mention of complaints, diagnosis, or treatment for hemorrhoids.  In a March 1992 separation examination, clinical evaluation of the anus and rectum was deferred, but the Veteran again denied having piles or rectal disease.

Post-service treatment records indicate that at a January 1993 VA general medical examination, there were no complaints or findings of hemorrhoids or rectal disease.  VA treatment records dated in May 2001 show that the Veteran did not report, nor was he treated for, rectal problems or hemorrhoids.  

The first evidence of hemorrhoids was in July 2006, fourteen years after service.  Moreover, there is no medical opinion of record that relates the Veteran's hemorrhoids to his service.  While the Veteran has expressed his desire for and belief in service connection for this disability, he has provided no explanation or basis for such, and his bare assertion therefore holds no evidentiary value.  Simply put, there is no evidence linking hemorrhoids to service.  Thus, service connection for hemorrhoids is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

In a July 2009 VA audiological examination, the Veteran reported military noise exposure from refueling missions, live fire, and generators while working water treatment in service.  The Veteran can describe being exposed to loud noise, such as those caused by live fire and generators.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are credible as they have been consistently reported, and are also consistent with the facts and circumstances of his service.  The Veteran's service personnel records show that he worked in water treatment, and was awarded a driver and mechanic badge with a driver-W bar.  For these reasons, in-service noise exposure is established.  This, however, is not the end of the inquiry.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The evidence does not show that the Veteran has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  The July 2009 VA examination results reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
30
LEFT
5
10
15
20
25

The Veteran's speech recognition score using the Maryland CNC Test was 100 percent in his right ear and 100 percent in his left ear.  The examiner indicated that Veteran's hearing in his right ear and left ear was within normal limits at these thresholds.

As such, the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 base don puretone thresholds or speech recognition.  Without competent evidence of a current hearing loss disability, service connection cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus

The Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau, 492 F.3d at 1376-77.  He competently and credibly reports experiencing tinnitus.  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established.  The Board has also found that in-service noise exposure is established, as discussed above.  

However, the evidence of record is insufficient to establish a nexus between current disability and service.  STRs, including the separation from service examination, do not document any complaints, symptoms, or findings of tinnitus.  In an April 1992 audiological evaluation, the Veteran denied having tinnitus.  There is no documented complaint or finding of tinnitus until the November 2008 application for compensation for tinnitus, which was approximately 16 years after discharge from service.  

Moreover, in the July 2009 VA audiological examination, the Veteran reported that his tinnitus began approximately six months to a year prior to the examination.  The examiner concluded that the tinnitus was not the result of noise exposure during military service.  

The Board finds the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records were created contemporaneously with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  Further, while the Veteran has made statements alleging a nexus in connection with his current claim, he has also supplied statements indicating a relatively recent onset of the disability.  Finally, no competent and credible opinion connecting tinnitus to service is offered by any medical professional.

The Board recognizes that the Veteran's stated belief that his tinnitus his related to service is potentially competent opinion evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the question of a nexus in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the Veteran is not reporting an observed cause and effect relationship; he is noting established facts (noise, current diagnosis) and drawing a reasoned conclusion.  Unfortunately, he lacks the specific knowledge and training that would inform such reasoning and permit a competent opinion on the etiology of a disease which arose quite remotely from the potential injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the tinnitus is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for hemorrhoids is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that further development is necessary in order to comply with the duties to notify and assist provisions mandated by 38 U.S.C.A. § 5103A with regard to the claims for service connection for a bilateral foot condition, an acquired psychiatric disorder, stomach ulcer, acid reflux, and sinusitis.  

Bilateral Foot Condition

STRs show that in an October 1985 service enlistment examination, the Veteran was noted to have pes planus, which was asymptomatic.  In May 1989, the Veteran was seen for bilateral heel pain, which he reported occurred during 10 weeks of marching.  In a March 1992 separation examination, the Veteran's feet were found to be clinically normal.  He also denied having foot trouble in a March 1992 report of medical history.

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  As pes planus was noted on examination for entry, the Veteran is not presumed sound.  Further, in the absence of any complaints or findings regarding flat feet during service, no worsening of the pre-existing condition is shown, and aggravation is not presumed.  Aggravation due to service must be shown by the evidence to be at least as likely as not.

The same evidentiary standard applies to questions of nexus for all other diagnosed and claimed foot disabilities, to include exostosis and degenerative joint disease.

Post-service records indicate that in June 1992, the Veteran filed a claim for compensation benefits for the bilateral hips, left shoulder, back, and right ankle.  In connection with those claims, the Veteran was afforded a VA general medical examination in January 1993.  The Veteran reported having bumps on his bilateral feet, which were diagnosed as probable exostosis of the feet bilaterally.  In a March 1994 VA examination, the Veteran was diagnosed with "exostosis versus degenerative joint disease," bilaterally.  X-rays showed that his feet were within normal limits.  In a July 1996 VA examination of the feet, there was no exostosis or arthritic changes noted.  In a November 1996 VA examination, the Veteran was diagnosed with painful feet bilaterally and degenerative joint disease of the tarsal-metatarsal joints.  The examiner indicated that the etiology of the feet condition was unknown.

Private treatment reports from Dr. B.W. indicate that in June 2005, Dr. B.W. saw the Veteran for an initial examination in connection with a workers compensation claim.  The Veteran reported that he began having pain in his feet one month prior.  Dr. B.W. noted that the Veteran had worked for the US Postal Service for about 12 years as a mail handler, which required standing and walking on concrete surfaces for approximately eight hours per day, plus overtime.  X-rays showed no fracture, dislocation, or degenerative changes.  There was a heel spur formation in the right heel.  Dr. B.W. diagnosed bilateral plantar fasciitis.  

In April 2007, Dr. B.W. submitted a statement indicating that the Veteran's diagnoses included bilateral plantar fasciitis.  Dr. B.W. indicated that during service the Veteran performed repetitive and prolonged activities such as marching, and that STRs showed that the Veteran was diagnosed with pes planus during service.  He concluded that although the Veteran's foot condition was also a result of his duties at the US Postal Service, the foot condition more likely than not manifested while the Veteran served in the Army.  

In June 2008, another private physician, Dr. W.V., an orthopedic surgeon, evaluated the Veteran.  In a September 2008 letter, Dr. W.V. indicated that he reviewed the Veteran's STRs and VA medical records, and concluded that the Veteran's foot conditions appeared to be chronic and consistent with the degree of marching that he claimed to have done during active service in Germany.  He noted that he was unable to corroborate the foot conditions to a cold injury, but noted no inconsistencies in the Veteran's claim of injury to his feet, which he denied having prior to enlistment.

Finally, in a December 2010 VA cold injury examination, X-rays showed bilateral plantar fasciitis.  The examiner opined that it was less likely as not that the bilateral foot condition was related to the Veteran's military service, as the March 1992 separation examination revealed normal feet.

Unfortunately, the above medical opinions are inadequate for adjudication and therefore lack probative value regarding a nexus to service.  VA examiners in the 1990s did not opine on the etiology of the Veteran's foot conditions.  More recently, Dr. B.W. incorrectly notes that the Veteran was diagnosed pes planus during service, and relies on this in rendering an opinion.  Dr. W.V. notes that the Veteran's foot conditions are "consistent" with the marching he did in service, but fails to discuss the Veteran's post-service employment and its potential role.  The December 2010 VA examiner's rationale is insufficient because he failed to note the in-service treatment record regarding the Veteran's complaint of heel pain.  As none of the three doctors renders an opinion based on a full and accurate record, none of the opinions may be relied upon.  As such, the Veteran should be afforded another VA foot examination to determine whether any current foot disorder is related to service.  38 U.S.C.A. § 5103A(d).  

The Board additionally notes that Dr. W.V. refers to his June 2008 examination of the Veteran.  In light of the above finding regarding his opinion and the failure of the recent VA examination to adequately address the deficiencies of record, it is advisable to obtain the examination report rather than relying on the summary of the doctor in September 2008.

Acquired Psychiatric Disorder

VA treatment records indicate that in November 2007, the Veteran was seen by VA mental health for depression.  He reported that symptoms of depression had been present since he separated from the military, and had been exacerbated in 2000 after conflict with a work supervisor.  He asserted that his female sergeant in the Army harassed him for three months.  He states that she was in charge of assigning duties and dictated whatever he did.  He states that he thinks about it all the time.  This stressor event, related to military sexual trauma and personal assault, requires special development which has not been accomplished here.  Remand is therefore required to provide the Veteran with required notice regarding military sexual trauma.  38 C.F.R. § 3.304(f)(5). 

There are also indications in treatment records that symptoms of depression may be related to physical problems, including those which are now service-connected.  In addition, the Board finds that the December 2011 VA general medical examination in which the Veteran reporting having depression and PTSD is inadequate for adjudication, as no definitive diagnoses or opinions are provided.  As such, remand for a specialty mental health examination is necessary to determine the nature and etiology of any current psychiatric disorders.  38 U.S.C.A. § 5103A(d).  

Ulcer and Acid Reflux

VA treatment notes from August 2004 indicate that the Veteran was seen at a private treatment facility approximately three years prior, where he underwent upper and lower endoscopies and was treated for H. pylori.  Accordingly, attempts should be made to associate any relevant non-VA medical treatment records with the claims file.  

In addition, the Veteran underwent a VA examination for stomach conditions in June 2013, and a VA medical opinion addendum was obtained in July 2015.  After the above records have been associated with the claims file, another medical opinion addendum should be obtained to determine whether any gastrointestinal disability is related to service.  38 U.S.C.A. § 5103A(d).  

Sinusitis

The Veteran had a VA sinus examination in June 2013.  The examiner concluded that it was "questionable" whether any chronic sinus condition was present on active duty or at the present time, but noted that the claims file was not available for review at the time of the examination.  The examiner specified that he would have to review the claims file before rendering a medical opinion as to whether the present diagnosis of mild allergic rhinitis might be related to sinus complaints in service.  In June 2015, the same VA examiner provided a medical opinion indicating that it was less likely than not that the claimed sinus condition was incurred in or caused by an in-service injury, event, or illness.  However, he noted that STRs were not available for review.  As such, another medical opinion addendum is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records showing 

a) any gastrointestinal treatment, including treatment for H. pylori, and

b) for the June 2008 records of Dr. W.V..  

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Provide the Veteran the notice required by 38 C.F.R. § 3.304(f)(5) for claims of service connection based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim, or to advise VA of the potential source or sources of evidence other than his service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of his purported in-service stressors.  The Veteran must be provided with specific examples of corroborating alternative evidence.

3.  Schedule the Veteran for a VA foot examination to determine the current nature and likely etiology of any diagnosed foot condition.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  

All indicated studies, tests, and evaluations deemed necessary should be performed.  

a)  For any diagnosed foot condition, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to the Veteran's service.  

b)  The examiner should also opine on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed foot disability is solely related to the Veteran's service-connected residuals of a cold injury.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder(s).  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  

All indicated studies, tests, and evaluations deemed necessary should be performed.  

a)  For any diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or aggravated by military service.

A thorough rationale should be provided for all opinions expressed, including consideration and discussion of previous diagnoses of depression, rule-out PTSD, and rule-out bipolar disorder.  

b)  The examiner should also discuss and opine on whether it is at least as likely as not that any diagnosed acquired psychiatric disorder is due to the claimed in-service sexual harassment.

c)  The examiner should also discuss and opine on whether it is at least as likely as not that that any diagnosed acquired psychiatric disorder is secondary to any of the Veteran's service-connected disabilities.

5.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  If private treatment records are associated with the claims file showing treatment for a gastrointestinal condition, contact the VA examiner who conducted the June 2013 VA stomach and duodenal conditions examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should review the file, including the newly submitted private treatment records, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any gastrointestinal disability, including an ulcer, acid reflux, and/or H. pylori, was incurred in or aggravated by military service.

The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

7.  Contact the VA examiner who conducted the June 2013 VA sinus examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The RO/AMC should specifically direct the examiner's attention to the STRs for review, which are included in the Veteran's VBMS claims file.  

The examiner should review the file, including STRs, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any sinus disability was incurred in or aggravated by military service.

The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

8.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


